IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 30, 2009
                               No. 08-60895
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

KIM ANTHONY POLONCZYK

                                           Plaintiff-Appellant

v.

CORPORATE STATE OF ARKANSAS; MIKE BEEBE, Governor

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 1:08-CV-284


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Kim Anthony Polonczyk filed a civil action against the State of Arkansas
and Governor Beebe alleging various instances of discrimination and abuse. The
district court dismissed the suit as frivolous because, under the Eleventh
Amendment, the defendants are immune from such suits where the only relief
sought is monetary damages. The district court denied Polonczyk’s motion for
leave to proceed in forma pauperis (IFP) on appeal after finding that the appeal


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60895

would be frivolous. Polonczyk now seeks this court’s leave to proceed IFP on
appeal.
      Although Polonczyk asserts generally that the defendants waived their
sovereign immunity by accepting federal funds, he fails to assert any facts that
demonstrate a specific abrogation of that immunity. Accordingly, he fails to
show that he will raise a nonfrivolous issue on appeal. See Atascadero State
Hospital v. Scanlon, 473 U.S. 234, 246-47 (1985), superseded by statute, 42
U.S.C. § 2000d-7; Hurst v. Texas Dep’t of Assistive & Rehab. Servs., 482 F.3d 809,
810 (5th Cir. 2007).    Polonczyk’s IFP motion is denied, and the appeal is
dismissed as frivolous. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982);
5 TH C IR. R. 42.2.
      APPEAL DISMISSED; IFP MOTION DENIED.




                                        2